ACCEPTED
                                                                   03-14-00737-CV
                                                                          4881019
                                                         THIRD COURT OF APPEALS
                                                                    AUSTIN, TEXAS
                                                              4/14/2015 1:17:48 PM
                                                                 JEFFREY D. KYLE
                                                                            CLERK
                 No. 03-14-00737-cv
        _____________________________________
                                              RECEIVED IN
              IN THE THIRD COURT OF APPEALS
                                         3rd COURT OF APPEALS
                    AUSTIN, TEXAS            AUSTIN, TEXAS
                                         4/14/2015 1:17:48 PM
        _____________________________________
                                              JEFFREY D. KYLE
                                                   Clerk
  CHASE CARMEN HUNTER, APPELLANT/PLAINTIFF v. DAVID
  MATTAX IN HIS OFFICIAL CAPACITY AS COMMISSIONER OF
  INSURANCE, AND THE TEXAS DEPARTMENT OF INSURANCE,
                 APPELLEES/DEFENDANTS


        APPELLANT’S NOTICE OF OTHER LITIGATION


From Cause D-1-GN-13001957 In The 250th District Travis

 County, Texas, The Honorable John K. Dietz Presiding



                           Chase Carmen Hunter, pro se
                           340 S. Lemon Ave. #9039
                           Walnut, CA 91789
                           Telephone: 707-706-3647
                           Facsimile: 703-997-5999
                           Chase_Hunter@yahoo.com
TO: THE JUSTICES OF THIS COURT

On April 14, 2015, Appellant filed with this Court a
petition for a writ of mandamus directed to the clerk
of the Travis County Texas District Court, Velva Price
(“Price”) because she has refused to provide the record
requested and required for this appeal pursuant to
Texas Rule of Appellate Procedure 34.5(c)(1) and Texas
Gov’t Code Section 522 ET SEQ. Hunter filed her request
of Price with this court on April 6, 2015, and served
it upon Price via efile.

WHEREFORE, notifies this court of this other litigation
that affects this appeal. The record in this appeal is
not complete, Price knows it is not complete, and Price
has refused to perform required duties pursuant to
Texas Rule of Appellate Procedure 34.5(c)(1) and Texas
Gov’t Code Section 522 et seq.

Respectfully Submitted,

/s/ Chase Carmen Hunter

Chase Carmen Hunter
Appellant, pro se
340 S. Walnut Ave. #9039, Walnut, CA 91789
Tel: 707-706-3647, Fax: 703-997-5999
Email: Chase_Hunter@yahoo.com

                      CERTIFICATION

I, Chase Carmen Hunter, swear under penalty of perjury
that the foregoing statements are true and correct.


__________________               4/14/2015
Chase Carmen Hunter

                CERTIFICATE OF SERVICE
I HEREBY CERTIFY that a true and correct copy of the
foregoing was served upon the parties shown below as
indicated:

Cynthia A. Morales
Assistant Attorney General
By Efile on April 14, 2015
Cynthia.Morales@texasattorneygeneral.gov
Facsimile: (512) 477-2348



Chase Carmen Hunter